17,LW
* t
%>
 av                                            Cause      No.    58,097




      THE    STATE      OF   TEXAS                  §           IN THE 1B1ST District Court

      US.                                           §           In And For

      Reginald       Connon                         §          Potter County, Texas           OEff^l
                    Defendant                      ?}§                                       ©0UBTOFCRHWIWAL/WI
                 Defenant Motion       To    Re-In-State         Notice Of Appeal
                                                                                                       AUG 26 2015

      To The       Honorable Judge          Of Said Court:

      Nou Comes         the Defendant Reginald                Connon,by     and Through his        Pro Se

      and Filed this Motion To                Re-In-State         Notice Of Appeal;

      Defendant Respectfully Show the Court the Following:

                                                   1 .


                                       Statement         Of    Facts


      The trial court imposed Defendant Sentence in open court on

  -T3^&s«Jiei 10 ,2011 .
                                               2.


      Your Defendant then filed a Notice of Appeal                            On June 18,2012;

      As    of   this    date   of   the    Defendant         Motion   To   Re-In-State      Notice       Of

      Appeal Counsel to Represent the Defendant in this Criminal Cause.

                                               3.


      Defendant Request that                this    Court Order        a Hearing   on    this Majion
                                                                                        ao    -d   <==>
                                                          -< Q    s;                                              O
      To Appointed a Appeal Attorney to Represent the DefimdarHH io^                                              3>
                                                                                                                  •J3
                                                                                                              O
                                                                                                                  ~o
      this Notice Of Appeal that uass give on                          the date     ^un^1 8^0             V
                                                                                                   CD         IXJ -^~

      Defendant Cannon in the Underlying Case.
                                                                                                   m          —!-25rn
                                                                                                   3      oQd


                                                                                                   CD =i$S

                                               Page 1
                               No    Waiver       Of    Rights

Nothing in this document should be construed by the court as                          a ;

Waiver of the Defendant Rights Under Te.Code Crim .Pro .Art .1 .1 4 ,

The    United   States   Constitution        or    the    Texas    Constitution.


Defendant does not waive any rights afforded to him as provided

by law.

wherefore ,Premises      Considered ,Since Defendant have                 Establish

Necessary for Entitlement to            Relief,Defendant Requests that

Upon   Consideration,For       Hearing on this Motion To                Re-In-State

Notice of Appeal be       in   all    things       Granted.

Defendant Further Requests any other Relief to Which he May be

Justly Entitled.

                                       RespectfuLij^ Submitted,


                                 o. Reginald
                               By«  Reg:                Connon #

                                     Beto    One       Unit


                                 1391       FM    3328


                               Tennessee           Colony,     Texas 75880




                                        Page       2
                      Ce|r't!if icate Of service

I, Reginald Connon,do hereby Certify that a true and Correct Copy
Of the above and Foregoing Defendant Motion To                 Re-In-State   Notice
Of Appeal has been Served by Placing Same in the United States
Mail   on August 10,2015,      Addressed To:


1.Justin     Sander

  47th District Attorney's Office
 501   South Fillmore. Street,      Roam 5A
 Amarillo,   Texas     79101




                                                   4s*n^rT*QrtTJ^
                                     B^:Reginald Connon#17k8612
                                        Beto      One   Unit




                                      Page   3.
     1                        APPEARANCES


     2


     3   COUNSEL FOR THE STATE:
              MR.    JUSTIN SANDERS
     4        SBOT#:     24035957
              47th District Attorney's Office
     5        501 South Fillmore Street, Room 5A
              Amarillo,       Texas 79101
     6        806-379-2325

     7


     8   COUNSEL    FOR THE   DEFENDANT:
              MS.    DIANNA McCOY
     9        SBOT#:    24026865
             112 S.W. 8th Avenue, Suite 301-1
 10          Amarillo, Texas 79101
              806-373-4025
 11


 12


13


14


15


16


17


18


19


20


21


22


23


24


25
 1
                        (Beginning of requested

 2
                        excerpt.)

.3-
           MS. McCOY:     Your Honor, at this time

 4
      Mr. Cannon would like to give notice of appeal

 5
      and would like the Court to appoint an attorney

 6    on appeal.

 7         THE COURT:     Okay.     Very good.     We'll have

 8    him fill out that information and get him an

 9    attorney.


10         And, Reginald, you've been— you've been

11    incarcerated this whole time.           Right?

12         THE DEFENDANT:        Uh-huh.

13         THE COURT:     So —     okay.     Then I have no

14    problem finding that you are indigent, and

15    we'll get you somebody appointed.

16         MS. McCOY:     Thank you,       Your Honor.

17         THE COURT:     All right.        Thank you.

18         THE DEFENDANT:        Thank you.

19                      (End of proceeding.)

20


21


22


23


24


25
 1    THE STATE OF TEXAS               )


 2    COUNTY OF POTTER                 )


 3              I, Lavonna Stater, Acting Deputy Court

 4    Reporter in and for the 181st District Court, County

 5    of Potter, State of Texas, do hereby certify that

 6    the above and foregoing contains a true and correct

 7    transcription of all portions of evidence and other

 8    proceedings requested by counsel for the parties to

 9.   be included in this volume of the Reporter's Record,

10    in the above-styled and numbered cause, all of which

11    occurred in open court or in chambers and were

12    reported by me.

13              I further certify that this Reporter's

14    Record of the proceedings truly and correctly

15    reflects the exhibits, if any, admitted by the

16    respective parties.

17              WITNESS MY OFFICIAL HAND this the 21st day

18    of November,   2014.

19


20


21
                              LAVONNA STATER, CSR
22                            TEXAS CSR NO. 2237
                              EXPIRATION DATE:         12/31/2015
23                           P.   0.       Box 8649
                             Amarillo,         Texas 79114
24                            806.676.8465


25
                            Cause   No.58,097



THE   STATE    OF   TEXAS     §:      IN   THE 181 ST District Court

US.                          S§      IN AND FOR

Reginals      Cannon         >§     Potter County, Texas

              Defendant



                            Order




 Be it remembered that on this daycameon to be heard

 Defendant Motion To Re-In-State Notice Of Appeal.

 The Court aftere Considering the Pleadings of the.partie

 Filed herein, is of the. Opinion that the Following order
 should    issue .


 it is hereby ordered that defendat Motion To Re-In-State

 Notice Of Appeal is hereby in all things Granted.

 Signed.on this the _^               day Of              ,2015.

                                    iv otrtj? UNSmm
                                    »«•»«,*«.,


                            Judge   Presiding




                            Page k.
                                   Reginald      Cannon#1748612
                                   Beto   One    Unit
                                  1391    FM    3328
                                  Tennessee      Colony,      Texas   75880

                                      August 10,2015




Caroline Woodburn,Clerk
District       Clerk    Office
Patter    County
P.O.Box :9579
Amarillo,      Texas     79105-9570
501    S.Fillmore-Suite#1B



RE:    THE STATE OF TEXA US . Reginald Clayon Cannon
       Cause   no.     58,097-B



Dear    Honorable      Clerk:
Enclosed please find the Defendant Motion To Re-In-State Notice
Of Appeal in the above referenced matter.
I am forwarding a copy of the Defendant Motion to the
State District Attorney Office.


Copy   File                              Sincerely ,
R/C/C/
                                                                <424%&032r
                                   ly: Reginald         Clayon Canno.n#1 74861 2
                                         Beto   One    Unit




                                                                         CD
                                                                              O     CJ~1    O
                                                                                    ZD
                                                                                    CZZ
                                                                                    C73
                                                                              ZJ3
                                                                                           —i:—
                                                                                    ro
                                                                              C"
                                                                                    CD
                                                                              O

                                                                                                >o
                                                                         O
                                                                         n
                                                                              rn
                                                                         cz

                                                                         3    CO
•#&FZ&—"
                                                               ftUKm TEX&S 1XFSDC
    Reginald Clayton Cannon#1748612                                   OftiLASTX:7S0
    Beto   One    Unit   .••:•
    1391   FM    3328.
    Tennessee Colony,            Texas 75 8BTJ"
   Legal    Mail                                    Caroline     Uoodburn
                                                   District Clerk        Office
                                                   Potter County
                                                  P.O.   Box   9570
                                                  Amarillo,     Texas 79105-9570
                                                  SA/^-qj/^ort
                                              J3i0595~070             ll'M'»l'll'rfl^ll»"l»»H»ll^lM»j|'»Ml»l'»'l'l»»'|lH»!